Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 1 of 43 Page ID #:91




  1 Leela Kapur (SBN 125548)                               Edith R. Matthai (SBN 66730)
      leela.kapur@lacity.org                                 ematthai@romalaw.com
  2 Joseph A. Brajevich (SBN 156144)                       T. John Fitzgibbons (SBN 238439)
      joseph.brajevich@ladwp.com                             jfitzgibbons@romalaw.com
  3 Kathleen A. Kenealy (SBN 212289)                       ROBIE & MATTHAI
      kathleen.kenealy@lacity.org                          350 S. Grand Ave, Suite 3950
  4 LOS ANGELES CITY ATTORNEY’S OFFICE                     Los Angeles, CA 90071
    221 N. Figueroa Street, Suite 1000                     T: 213ꞏ706ꞏ8000 / F: 213ꞏ706ꞏ9913
  5 Los Angeles, California 90012                          Attorneys For Defendant
    Attorneys For Defendants                               Thomas Peters
  6 City of Los Angeles, Michael Feuer
  7
    BROWNE GEORGE ROSS LLP
  8 Eric M. George (SBN 166403)
      egeorge@bgrfirm.com
  9 Maribeth  Annaguey (SBN 228431)
      mannaguey@bgrfirm.com
 10 Kathryn L. McCann (SBN 245198)
      kmccann@bgrfirm.com
 11 2121  Avenue of the Stars, Suite 2800
    Los Angeles, California 90067
 12 T: 310ꞏ274ꞏ7100 / F: 310ꞏ275ꞏ5697
    Attorneys For Defendants
 13 City of Los Angeles, Michael Feuer
 14                            UNITED STATES DISTRICT COURT
 15                          CENTRAL DISTRICT OF CALIFORNIA
 16 DENNIS BRADSHAW, Individually                    Case No. 2:19-cv-06661-VAP (PLAx)
 17 and on Behalf of All Others Similarly
    Situated,                                        EX PARTE APPLICATION TO
 18                                                  EXTEND TIME TO RESPOND TO
                           Plaintiff,                INITIAL COMPLAINT BY NO
 19                                                  MORE THAN 30 DAYS;
                v.                                   MEMORANDUM OF POINTS AND
 20 CITY OF LOS ANGELES, a municipal                 AUTHORITIES IN SUPPORT
                                                     THEREOF; DECLARATION OF
 21 entity; MICHAEL FEUER, in his
    individual and official capacity; JAMES
                                                     KATHLEEN A. KENEALY IN
                                                     SUPPORT THEREOF;
 22 CLARK,    in his individual and official
    capacity; THOMAS PETERS, in his
                                                     DECLARATION OF JASON Y.
                                                     KELLY IN SUPPORT THEREOF
 23 individual and official capacity; THE
    LANDSKRONER LAW FIRM, LTD.                       Judge: Virginia A. Phillips
 24 dba  LANDSKRONER GRIECO
    MERRIMAN, LLC, a limited liability
                                                     Courtroom: 8A

 25 company;   JACK LANDSKRONER, an
    individual; LAW OFFICES OF
                                                     Hearing Date: August 26, 2019
                                                     Hearing Time: 2:00 PM
 26 MICHAEL      J LIBMAN APC, a
    California Professional Corporation;             Trial Date: None Set
 27 MICHAEL J. LIBMAN, an individual,
 28                     Defendants.

      1328185
                                                                 Case No. 2:19-cv-06661-VAP (PLAx)
           EX PARTE APPLICATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY 30 DAYS
Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 2 of 43 Page ID #:92




  1             TO THE COURT, ALL PARTIES, AND ALL COUNSEL OF RECORD:
  2             PLEASE TAKE NOTICE that Defendants City of Los Angeles, Michael
  3 Feuer, James Clark,1 and Thomas Peters (collectively, the “City Defendants”)
  4 hereby apply ex parte, pursuant to Local Rule 7-19, for an order extending the
  5 deadline for the City Defendants to answer or otherwise respond to the initial
  6 putative class action complaint to September 26, 2019 (i.e., an extension of no more
  7 than 30 days).
  8             The grounds for this Ex Parte Application are as follows:
  9                  Plaintiff Dennis Bradshaw filed the putative class action complaint in
 10                   this action on July 31, 2019 (Dkt. No. 1), naming, inter alia, the City
 11                   Defendants as defendants.
 12                  Plaintiff served the putative class action complaint on Defendant City
 13                   of Los Angeles (the “City”) on August 6, 2019. The remaining City
 14                   Defendants were served that day or immediately thereafter.
 15                  The deadline for the City to answer or respond to the complaint
 16                   currently is August 27, 2019.
 17                  On August 14, 2019, the City’s counsel contacted Plaintiff’s counsel,
 18                   on behalf of all City Defendants, regarding a stipulation to extend to
 19                   September 26, 2019 (i.e., by not more than 30 days) the City
 20                   Defendants’ deadline to answer or respond to the class action
 21                   complaint.
 22                  On August 16, 2019, Plaintiff’s counsel agreed and represented that he
 23                   had no objection to a 30-day extension. But on August 20, 2019, after
 24                   8:30 p.m., Plaintiff’s counsel reneged on the agreement, representing
 25
 26   1
          For the limited purpose of seeking an extension to his deadline to answer or
 27 otherwise respond to the initial complaint, Browne George Ross LLP is also
    representing Defendant James Clark. (Declaration of Jason Y. Kelly (“Kelly
 28
    Decl.”), filed concurrently, ¶ 1.)
      1328185
                                               -1-              Case No. 2:19-cv-06661-VAP (PLAx)
          EX PARTE APPLICATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY 30 DAYS
Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 3 of 43 Page ID #:93




  1                   that Plaintiff would no longer agree to a 30-day extension and, instead,
  2                   would consider a one-week extension.
  3                  The City requested that Plaintiff reconsider and advised that if he did
  4                   not, the City Defendants would be forced to seek ex parte relief.
  5                   Plaintiff rejected the request and instead insisted that only a one-week
  6                   extension would be available and only if the City agreed to it that same
  7                   day.
  8                  The City Defendants did not accept Plaintiff’s counsel’s one-week
  9                   offer.
 10                  There is good cause for extending the City Defendants’ deadline to
 11                   September 26, 2019. The City Defendants relied on Plaintiff’s
 12                   agreement and need more time to evaluate the putative class action
 13                   complaint.
 14                  No Scheduling Order has been entered by this Court. An extension
 15                   would, therefore, not alter or impact the Court’s trial calendar or
 16                   prejudice Plaintiff.
 17                  Upon information and belief, the City Defendants have valid responses
 18                   and defenses to Plaintiff’s allegations and claims. The City Defendants
 19                   will, therefore, be prejudiced if they do not have the opportunity to
 20                   adequately develop and present these arguments and defenses.
 21                  Further, by waiting until after hours on August 20, 2019, to renege on
 22                   his agreement, Plaintiff has made it impossible for the City Defendants
 23                   to respond with a motion that complies with Local Rule 7-3’s meet and
 24                   confer requirements. The meet and confer would have had to occur by
 25                   August 20, 2019.
 26             Accordingly, the City Defendants respectfully request an order extending the
 27 deadline for them to answer or otherwise respond to the putative class action
 28 complaint to September 26, 2019.
      1328185
                                                -2-              Case No. 2:19-cv-06661-VAP (PLAx)
           EX PARTE APPLICATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY 30 DAYS
Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 4 of 43 Page ID #:94




  1             This Ex Parte Application is based on this application; the accompanying
  2 memorandum of points and authorities; the declaration of Kathleen A. Kenealy and
  3 exhibit attached thereto; the declaration of Jason Y. Kelly and exhibits attached
  4 thereto; the proposed order; the pleadings, documents, and records on file herein;
  5 and such further oral or documentary evidence as may be presented at any hearing
  6 on this Application.
  7 DATED: August 22, 2019             BROWNE GEORGE ROSS LLP
  8                                       Eric M. George
                                          Maribeth Annaguey
  9                                       Kathryn L. McCann
 10
                                       By:        /s/ Maribeth Annaguey
 11
                                              Maribeth Annaguey
 12                                    Attorneys for CITY OF LOS ANGELES AND
                                       MICHAEL FEUER
 13
 14
      DATED: August 22, 2019           ROBIE & MATTHAI
 15
                                           Edith R. Matthai
 16                                        T. John Fitzgibbons
 17                                    By:        /s/ T. John Fitzgibbons
 18                                           T. John Fitzgibbons
                                       Attorneys for THOMAS PETERS
 19
 20
                 ATTESTATION PURSUANT TO LOCAL RULE 5-4.3.4(a)(2)(i)
 21
                I, Maribeth Annaguey, am the ECF User whose identification and password
 22
      are being used to file this stipulation. Per Local Rule 5-4.3.4(a)(2)(i), I hereby
 23
      attests that all other signatories listed, and on whose behalf the filing is submitted,
 24
      concur in the filing’s content and have authorized the filing.
 25
      Dated: August 22, 2019           By:        /s/ Maribeth Annaguey
 26
                                                Maribeth Annaguey
 27
 28
      1328185
                                                -3-              Case No. 2:19-cv-06661-VAP (PLAx)
           EX PARTE APPLICATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY 30 DAYS
Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 5 of 43 Page ID #:95




  1                    MEMORANDUM OF POINTS AND AUTHORITIES
  2 I.          Introduction
  3             Despite initially agreeing to grant the customary 30-day extension to respond
  4 to an initial complaint, Plaintiff Bradshaw subsequently refused to honor his
  5 agreement. Defendants City of Los Angeles, Michael Feuer, James Clark, and
  6 Thomas Peters (collectively, the “City Defendants”) are now forced to seek ex parte
  7 relief for an order to extend the deadline for them to answer or otherwise respond to
  8 Plaintiff Bradshaw’s initial putative class action complaint, filed on July 31, 2019,
  9 to September 26, 2019. This extension would not be for more than 30 days.
 10             There is good cause for granting this extension. The City Defendants relied
 11 on Plaintiff’s agreement to a 30-day extension, which would allow them sufficient
 12 time to retain counsel, evaluate Plaintiff’s class action claims, and to meet and
 13 confer with Plaintiff’s counsel prior to filing any responsive pleading or motion.
 14             Upon information and belief, the City Defendants have valid responses and
 15 defenses to Plaintiff’s class action allegations and claims. Denying an extension,
 16 particularly under these circumstances, would prejudice the City Defendants’
 17 opportunity to develop and present these arguments and defenses. Indeed, by
 18 stringing the City Defendants along, Plaintiff has made it impossible for the City
 19 Defendants to comply with Local Rule 7-3’s meet and confer requirements under
 20 the current schedule, which would have had to occur before Plaintiff reneged on his
 21 agreement for the extension.
 22             Further, this Court has not entered a scheduling order. An extension would,
 23 therefore, not alter or impact the Court’s trial calendar or prejudice Plaintiff.
 24             Accordingly, this Court should extend the City Defendants’ deadline to
 25 September 26, 2019.
 26 II.         Local Rule 7-19 Requirements
 27             Per Local Rule 7-19, the contact information for Plaintiff Bradshaw’s counsel
 28 is provided below:
      1328185
                                                 -1-             Case No. 2:19-cv-06661-VAP (PLAx)
                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION
                      TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY 30 DAYS
Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 6 of 43 Page ID #:96




  1                    Filippo Marchino (fm@xlawx.com)
                       Damon Rogers (dr@xlawx.com)
  2
                       Thomas Gray (tg@xlawx.com)
  3                    The Ex-Law Group, P.C.
                       625 Fair Oaks Ave., Suite 390
  4
                       South Pasadena, CA 91030
  5                    Tel: 213-599-3380
                       Fax: 213-599-3370
  6
  7 III.        Background
  8             A.     The Filing and Service of the Initial Complaint
  9             On July 31, 2019, Plaintiff Bradshaw filed the initial putative class action
 10 complaint in this action, spanning over 50 pages and asserting eleven claims—
 11 including a RICO claim—against eight defendants. (Dkt. No. 1.) The defendants in
 12 the putative class action complaint include the City Defendants. (Id.) Defendant
 13 City of Los Angeles (the “City”) was served with the class action complaint on
 14 August 6, 2019, and the other City Defendants were served thereafter. (Declaration
 15 of Kathleen A. Kenealy (“Kenealy Decl.”), filed concurrently, ¶¶ 2-3.) The deadline
 16 for the City to answer or respond to the complaint is August 27, 2019. (Id. ¶ 3.)
 17             B.     The Agreement to Extend the City Defendants’ Deadline
 18             Since the initial complaint was filed, the City Defendants have been taking
 19 steps to retain counsel and to evaluate Plaintiff’s class action allegations and claims.
 20 (Id. ¶ 4.) Recognizing that more time would be necessary before they could answer
 21 or respond to the initial complaint, Kathleen A. Kenealy of the Los Angeles City
 22 Attorney’s Office contacted Plaintiff’s counsel on August 14, 2019 about stipulating
 23 to extend—by not more than 30 days—the deadline for the City Defendants to
 24 answer or respond to the initial complaint. (Id. ¶¶ 5-6, Ex. 1.)
 25             Filippo Marchino, counsel for Plaintiff, responded on Friday, August 16,
 26 2019, agreeing to a 30-day extension. (Id. ¶¶ 6-7, Ex. 1.) Mr. Marchino explained
 27 that Plaintiff had no objection to the extension and that Ms. Kenealy should “[f]eel
 28 free to circulate a draft of the stipulation and we will return in short order.” (Id.)
      1328185                                    -2-             Case No. 2:19-cv-06661-VAP (PLAx)
                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION
                      TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY 30 DAYS
Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 7 of 43 Page ID #:97




  1             This extension was requested and agreed to well before Local Rule 7-3’s
  2 deadline to meet and confer with respect to the possible filing of a responsive
  3 motion. (See L.R. 7-3.)
  4             The following Monday and Tuesday, Jason Y. Kelly, outside counsel for the
  5 City, contacted Mr. Marchino to memorialize the agreement and sent the draft
  6 stipulation. (Kelly Decl. ¶¶ 6-9, Ex. 3.) At 8:34 p.m. on Tuesday, August 20,
  7 2019—just seven days before the City’s response is due and after the City
  8 Defendants could comply with Local Rule 7-3’s deadline to meet and confer on any
  9 responsive motion—Mr. Marchino reneged on his agreement, informing the defense
 10 counsel that Plaintiff would no longer agree to the 30-day extension because he had
 11 learned that class counsel in a state court class action2 may seek to stay the instant
 12 action. (Id. ¶ 10, Ex. 4.) Instead of the agreed-to 30 days, Plaintiff now would only
 13 consider a one-week extension. (Id.) Despite Mr. Kelly’s request that this decision
 14 be reconsidered, otherwise the City Defendants would be forced to seek ex parte
 15 relief, Mr. Marchino averred that Plaintiff would only offer a one-week extension,
 16 which Plaintiff would withdraw if the City Defendants did not accept by that
 17 afternoon (Wednesday, August 21, 2019). (Id. ¶¶ 11-12, Ex. 4.) The City
 18 Defendants did not accept Plaintiff’s new offer. (Id. ¶ 13.)
 19             The City Defendants relied on Plaintiff’s agreement to a 30-day extension.
 20 (Id. ¶ 14.) They are still evaluating Plaintiff’s factually and legally complex class
 21
 22   2
              Among other allegations, Plaintiff’s class action complaint attacks a class
      action settlement reached in the state court action titled Jones v. City of Los Angeles,
 23
      Case No. BC577267 (Cal. Super. Ct., L.A. Cty.) (the “Jones Action”). (See Dkt.
 24   No. 1.) Class Counsel in the Jones Action, Brian Kabateck, recently reported to the
      Jones Court: “Class Counsel is currently contemplating whether to file a motion to
 25
      stay the Bradshaw matter pending resolution of the outstanding issues in the instant
 26   case . . . .” (Kelly Decl. ¶ 15, Ex. 5 at 3.) This only underscores the complexity of
 27   the instant class action lawsuit and the need to allow sufficient time for the City
      Defendants to evaluate an appropriate response in light of the already pending
 28   litigation.
      1328185                                    -3-             Case No. 2:19-cv-06661-VAP (PLAx)
                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION
                      TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY 30 DAYS
Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 8 of 43 Page ID #:98




  1 action allegations and claims. (Id.)
  2             C.     The Ex Parte Application
  3             At 2:15 p.m. on Thursday, August 22, 2019, Mr. Kelly called Plaintiff’s
  4 counsel’s office to speak with Mr. Rogers or Mr. Gray (Mr. Marchino represented
  5 that he is currently traveling overseas) about this Application. (Id. ¶ 2.) Mr. Tom
  6 Cassaro answered the phone and represented that he was the only person in
  7 Plaintiff’s counsel’s office at the moment. (Id.) Mr. Kelly explained to Mr. Cassaro
  8 that: (1) this Application would be filed on August 22, 2019; (2) the City
  9 Defendants would seek an order to extend their deadline to answer or respond to the
 10 initial complaint to September 26, 2019; and (3) there is good cause to extend the
 11 deadline because, inter alia, Plaintiff’s counsel agreed to extend the deadline, but
 12 now refused to honor the agreement, the City Defendants need additional time to
 13 answer or respond to the class action complaint, and an extension would not
 14 prejudice Plaintiff. (Id.) Mr. Kelly also informed Mr. Cassaro that the Ex Parte
 15 Application would be electronically served through the Court’s ECF system and that
 16 any opposition must be filed not later than 24 hours after service. (Id. ¶ 3.) If
 17 Plaintiff did not intend to oppose the Ex Parte Application, counsel must inform the
 18 court clerk by telephone. (Id.) Mr. Kelly later sent an e-mail to all three of
 19 Plaintiff’s attorneys, setting forth all of this information. (Id. ¶ 5, Ex. 2.)
 20             In response, Mr. Cassaro could not say whether Plaintiff would oppose this
 21 request. (Id. ¶ 4.)
 22 IV.         Argument
 23             Federal Rule of Civil Procedure 6(b) provides, “When an act may or must be
 24 done within a specified time, the court may, for good cause, extend the time . . . if a
 25 request is made . . . before the original time or its extension expires.” Fed. R. Civ.
 26 P. 6(b). Here, the deadline for the City Defendants to answer or respond to the
 27 complaint has not expired. (See Kenealy Decl. ¶ 3.) Further, there is good cause for
 28 extending the deadline to September 26, 2019.
      1328185                                    -4-             Case No. 2:19-cv-06661-VAP (PLAx)
                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION
                      TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY 30 DAYS
Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 9 of 43 Page ID #:99




  1             First, Plaintiff agreed to a 30-day extension. Under this Court’s Local Rules,
  2 a 30-day stipulated extension to the initial complaint is effective immediately, and
  3 “need not be approved by the judge.” (L.R. 8-3.) The City Defendants relied upon
  4 that agreement, only for Plaintiff to renege a week before the City Defendants’
  5 answers or responses are due. The City Defendants will be prejudiced if Plaintiff is
  6 rewarded for his gamesmanship and refusal to honor the parties’ agreement.
  7             Second, the City Defendants needed additional time to retain counsel and still
  8 need time to further analyze the putative class action complaint, which spans over
  9 50 pages, asserting eleven claims—including a RICO claim—against eight
 10 defendants, and implicates ongoing proceedings in the Jones Action pending in
 11 California State Court. The City Defendants believe they have valid responses and
 12 defenses to Plaintiff’s allegations and claims. (Kelly Decl. ¶ 14.) Denying an
 13 extension, particularly under these circumstances, would prejudice the City
 14 Defendants’ opportunity to develop and present these arguments and defenses.
 15 Indeed, Plaintiff’s gamesmanship has prejudiced the City Defendants by making it
 16 impossible for them to respond with a motion that complies with Local Rule 7-3’s
 17 meet and confer requirements.
 18             Third, this Court has not entered a scheduling order. An extension would,
 19 therefore, not alter or impact the Court’s trial calendar or prejudice Plaintiff.
 20 //
    //
 21
 22
 23
 24
 25
 26
 27
 28
      1328185                                    -5-             Case No. 2:19-cv-06661-VAP (PLAx)
                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION
                      TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY 30 DAYS
Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 10 of 43 Page ID #:100




   1 V.          Conclusion
   2             For the foregoing reasons, the City Defendants request that this Court extend
   3 their deadline to answer or otherwise respond to the initial complaint to
   4 September 26, 2019.
   5 DATED: August 22, 2019               BROWNE GEORGE ROSS LLP
   6                                         Eric M. George
                                             Maribeth Annaguey
   7                                         Kathryn L. McCann
   8
                                          By:        /s/ Maribeth Annaguey
   9
                                                 Maribeth Annaguey
  10                                      Attorneys for CITY OF LOS ANGELES AND
                                          MICHAEL FEUER
  11
  12
       DATED: August 22, 2019             ROBIE & MATTHAI
  13
                                              Edith R. Matthai
  14                                          T. John Fitzgibbons
  15                                      By:        /s/ T. John Fitzgibbons
  16                                             T. John Fitzgibbons
                                          Attorneys for THOMAS PETERS
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       1328185                                    -6-             Case No. 2:19-cv-06661-VAP (PLAx)
                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE APPLICATION
                       TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY 30 DAYS
Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 11 of 43 Page ID #:101
Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 12 of 43 Page ID #:102
Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 13 of 43 Page ID #:103




                   EXHIBIT 1
8/22/2019Case                            City of Los Angeles
                    2:19-cv-06661-VAP-JC Document       15 Mail - Re: Bradshaw
                                                             Filed    08/22/19 v CityPage
                                                                                     (2:19-cv-06661)
                                                                                             14 of 43 Page ID #:104


                                                                                                                   Kathleen Kenealy <kathleen.kenealy@lacity.org>



  Re: Bradshaw v City (2:19-cv-06661)
  1 message

  Filippo Marchino <fm@xlawx.com>                                                 Fri, Aug 16, 2019 at 10:23 AM
  To: Kathleen Kenealy <kathleen.kenealy@lacity.org>
  Cc: Thomas Gray <tg@xlawx.com>, Damon Rogers <DR@xlawx.com>, Tom Cassaro <tc@xlawx.com>

    Ms. Kenealy,
    it is a pleasure to meet you via email. I look forward to working with you on this matter.

    Plaintiff has no objection to a 30-day continuance, provided that you enter an appearance in the case for the Defendants
    City, Feuer, Clark and Peters at the same time the stipulation for extension of time is filed.

    Feel free to circulate a draft of the stipulation and we will return in short order.

    With warm regards,
    Filippo Marchino

    PLEASE NOTE OUR NEW ADDRESS!!


     --

                                                                     Filippo Marchino

                                                                     Attorney




                                                                     The X-Law Group P.C.

                                                                     625 Fair Oaks Ave, Suite 390

                                                                     South Pasadena, CA - 91030 - U.S.A.

                                                                     Tel: +1 213 599 3380

                                                                     Fax: +1 213 599 3370

                                                                     "Cela existe. Pas ici, mais maintenant."




    POTENTIAL CLIENT:
    If you are a potential client, the information you disclose to us by email will be kept in strict confidence and will be protected to the full extent of the law. Please be advised,
    however, that The X-Law Group P.C. and its lawyers do not represent you until you have signed a retainer agreement with the firm. Until that time, you are responsible for any
    statutes of limitations or other deadlines for your case or potential case.



    CONFIDENTIALITY NOTICE:
    This e-mail may contain confidential and privileged material for the sole use of the intended recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited. If
    you are not the intended recipient (or authorized to receive for the recipient), please contact the sender by reply e-mail or telephone, and delete all copies of this message.




    On Thu, Aug 15, 2019 at 10:40 AM Kathleen Kenealy <kathleen.kenealy@lacity.org> wrote:
     Thank you. I look forward to hearing from you.

          On Thu, Aug 15, 2019 at 9:52 AM Thomas Gray <tg@xlawx.com> wrote:
           Dear Ms. Kenealy:
                                                                                                                                                                                  Exhibit 1
https://mail.google.com/mail/u/0?ik=3b254a624c&view=pt&search=all&permthid=thread-a%3Ar5498771721386840637%7Cmsg-f%3A164204508003…                                                                 1/3
8/22/2019Case                          City of Los Angeles
                  2:19-cv-06661-VAP-JC Document       15 Mail - Re: Bradshaw
                                                           Filed    08/22/19 v CityPage
                                                                                   (2:19-cv-06661)
                                                                                           15 of 43 Page ID #:105
         I am copying on this email Damon Rogers and Filippo Marchino, who are on this case with me.
         We will discuss your request internally and respond to you in short order.

         Sincerely,
         Thomas Gray

         On Wed, Aug 14, 2019 at 1:18 PM Kathleen Kenealy <kathleen.kenealy@lacity.org> wrote:
          Dear Mr. Gray -- On behalf of the defendants City, Feuer, Clark and Peters, I am contacting you with respect to the
          above case. We were served on August 6. Will you agree to a 30 day extension of time for our responsive filing?
          That would put our response due date at September 26, 2019. If so, I will have a stipulation prepared pursuant to
          Local Rule 8-3. I am happy to discuss this further by telephone if you wish. Looking forward to hearing from you.

              Kate Kenealy

              --
              Kathleen A. Kenealy
              Senior Assistant City Attorney
              Executive Office
              Los Angeles City Attorney's Office
              200 North Main Street, 8th Floor
              Los Angeles, California 90012
              (213) 978-8351 - Telephone

              Kathleen.Kenealy@lacity.org


              *****************Confidentiality Notice *************************
              This electronic message transmission contains information
              from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client
              privilege and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure,
              copying,
              distribution or use of the content of this information is prohibited. If you have received this communication in error,
              please notify us immediately by e-mail and delete the original message and any attachments without reading or
              saving in any manner.
              ********************************************************************


         --

                                                                           Thomas Gray

                                                                           Attorney




                                                                           The X-Law Group P.C.

                                                                           625 Fair Oaks Avenue, Suite 390

                                                                           South Pasadena, CA - 91030

                                                                           Tel: +1 213 599 3380

                                                                           Fax: +1 213 599 3370

                                                                           "Cela existe. Pas ici, mais maintenant."




         POTENTIAL CLIENT:
         If you are a potential client, the information you disclose to us by email will be kept in strict confidence and will be protected to the full extent of the law. Please be advised,
         however, that The X-Law Group P.C. and its lawyers do not represent you until you have signed a retainer agreement with the firm. Until that time, you are responsible for
         any statutes of limitations or other deadlines for your case or potential case.



                                                                                                                                                                                Exhibit 1
https://mail.google.com/mail/u/0?ik=3b254a624c&view=pt&search=all&permthid=thread-a%3Ar5498771721386840637%7Cmsg-f%3A164204508003…                                                              2/3
8/22/2019Case                          City of Los Angeles
                  2:19-cv-06661-VAP-JC Document       15 Mail - Re: Bradshaw
                                                           Filed    08/22/19 v CityPage
                                                                                   (2:19-cv-06661)
                                                                                           16 of 43 Page ID #:106
         CONFIDENTIALITY NOTICE:
         This e-mail may contain confidential and privileged material for the sole use of the intended recipient(s). Any review, use, distribution or disclosure by others is strictly
         prohibited. If you are not the intended recipient (or authorized to receive for the recipient), please contact the sender by reply e-mail or telephone, and delete all copies of this
         message.




      --
      Kathleen A. Kenealy
      Senior Assistant City Attorney
      Executive Office
      Los Angeles City Attorney's Office
      200 North Main Street, 8th Floor
      Los Angeles, California 90012
      (213) 978-8351 - Telephone

      Kathleen.Kenealy@lacity.org


      *****************Confidentiality Notice *************************
      This electronic message transmission contains information
      from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client privilege
      and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure, copying,
      distribution or use of the content of this information is prohibited. If you have received this communication in error,
      please notify us immediately by e-mail and delete the original message and any attachments without reading or saving
      in any manner.
      ********************************************************************




                                                                                                                                                                               Exhibit 1
https://mail.google.com/mail/u/0?ik=3b254a624c&view=pt&search=all&permthid=thread-a%3Ar5498771721386840637%7Cmsg-f%3A164204508003…                                                               3/3
Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 17 of 43 Page ID #:107




   1                             DECLARATION OF JASON Y. KELLY
   2              I, Jason Y. Kelly, declare and state as follows:
   3              1.     I am an attorney at law, duly admitted to practice before this Court and
   4 all courts of the State of California. I am an attorney with the firm of Browne
   5 George Ross LLP, counsel for Defendant City of Los Angeles and Michael Feuer. I
   6 am over the age of eighteen years, have personal knowledge of the facts set forth
   7 below, and could competently testify thereto if called as a witness. For the limited
   8 purpose of seeking an extension to his deadline to respond to the initial complaint,
   9 Browne George Ross LLP is also representing James Clark.
  10             Plaintiff Was Given Notice and Served With This Ex Parte Application
  11              2.     At 2:15 p.m. on Thursday, August 22, 2019, I called Plaintiff’s
  12 counsel’s office to speak with Mr. Rogers or Mr. Gray (Mr. Marchino represented
  13 that he is currently traveling overseas) about this Application. Mr. Tom Cassaro
  14 answered the phone and represented that he was the only person in Plaintiff’s
  15 counsel’s office at the moment. I explained to Mr. Cassaro that: (1) this Application
  16 would be filed on August 22, 2019; (2) the City Defendants would seek an order to
  17 extend their deadline to answer or respond to the initial complaint to September 26,
  18 2019; and (3) there is good cause to extend the deadline because, inter alia,
  19 Plaintiff’s counsel agreed to extend the deadline, but now refused to honor the
  20 agreement, the City Defendants need additional time to answer or respond to the
  21 class action complaint, and an extension would not prejudice Plaintiff.
  22              3.     I also informed Mr. Cassaro that the Ex Parte Application would be
  23 electronically served through the Court’s ECF system and that any opposition must
  24 be filed not later than 24 hours after service. If Plaintiff did not intend to oppose the
  25 Ex Parte Application, counsel must inform the court clerk by telephone.
  26              4.     I asked Mr. Cassaro whether Plaintiff would oppose the Ex Parte
  27 Application. Mr. Cassaro could not say whether Plaintiff would oppose this request.
  28              5.     Attached as Exhibit 2 is a true and correct copy of an e-mail I sent to
       1328185
                                                      -1-             Case No. 2:19-cv-06661-VAP (PLAx)
                       DECLARATION OF JASON Y. KELLY IN SUPPORT OF EX PARTE APPLICATION
                          TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY 30 DAYS
Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 18 of 43 Page ID #:108




   1 Plaintiffs’ counsel that set forth all of the information described in paragraphs 2-3
   2 above.
   3              The Agreement to Extend the Deadline for the City Defendants
   4         6.      On Monday, August 19, 2019, I contacted Mr. Marchino’s office
   5 regarding the stipulation, pursuant to Local Rule 8-3, for an extension of no more
   6 than 30 days for the City Defendants to answer or respond to the putative class
   7 action complaint. The receptionist informed me Mr. Marchino was unavailable.
   8 Accordingly, I left a message for Mr. Marchino with the receptionist.
   9         7.      In the morning of Tuesday, August 20, 2019, I again contacted
  10 Mr. Marchino’s office regarding the stipulation and left another message with the
  11 receptionist.
  12         8.      At 2:26 p.m. on August 20, 2019, Mr. Marchino sent me an e-mail in
  13 response to my voicemails. Attached as Exhibit 3 is a true and correct copy of an e-
  14 mail chain dated August 20, 2019 between me and Mr. Marchino, with other
  15 recipients copied.
  16         9.      At 3:46 p.m. on August 20, 2019, I responded to Mr. Marchino’s e-
  17 mail, attaching the draft stipulation reflecting the parties’ agreement to extend the
  18 City Defendants’ deadline by 30 days. I asked that Mr. Marchino let me know if we
  19 had his authorization to sign and file the stipulation. Exhibit 3 contains my e-mail
  20 and the draft stipulation attached thereto.
  21
         Plaintiff’s Refusal to Honor the Agreement to Extend the City Defendants’
  22                                       Deadline
  23         10.     At 8:34 p.m. on August 20, 2019, Mr. Marchino emailed me stating:
  24 “Since sending you our email, we have learned that the Class counsel in Jones is
  25 likely going to seek to stay our action. Accordingly, unfortunately, given the
  26 circumstances we can no longer agree to grant the LA defendants an extension. If
  27 you need a one week extension, because of this blunder, I’m happy to consider
  28 that.” (Emphasis added.) Attached as Exhibit 4 is a true and correct copy of an e-
     1328185
                                           -2-                 Case No. 2:19-cv-04618-RGK-FFM
                   DECLARATION OF JASON Y. KELLY IN SUPPORT OF EX PARTE APPLICATION
                      TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY 30 DAYS
Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 19 of 43 Page ID #:109




   1 mail chain dated August 20 and 21, 2019 between me and Mr. Marchino, with other
   2 recipients copied.
   3             11.     At 10:18 a.m. on August 21, 2019, I responded to Mr. Marchino’s e-
   4 mail, reiterating that Plaintiff already agreed to provide the City Defendants the 30-
   5 day extension, and that the City Defendants relied upon this agreement and drafted a
   6 stipulation for Plaintiff’s counsel’s review and signature. I asked Mr. Marchino to
   7 reconsider and to honor the parties’ agreement; otherwise, the City Defendants
   8 would have no choice but to seek ex parte relief from the Court. Exhibit 4 contains
   9 my e-mail to Mr. Marchino.
  10             12.     At 10:30 a.m. on August 21, 2019, Mr. Marchino again rejected our
  11 request and offered only a one-week extension. Mr. Marchino demanded the City
  12 Defendants respond to the offer for a one-week extension by 5 p.m. that day,
  13 otherwise the offer would “be deemed withdrawn.” Exhibit 4 contains
  14 Mr. Marchino’s e-mail.
  15             13.     The City Defendants did not accept Plaintiff’s new offer.
  16             14.     The City Defendants relied on Plaintiff’s agreement to a 30-day
  17 extension. They are still evaluating Plaintiff’s factually and legally complex class
  18 action allegations and claims. The City Defendants believe they have valid
  19 responses and defenses to Plaintiff’s allegations and claims.
  20             //
  21             //
  22
  23
  24
  25
  26
  27
  28
       1328185
                                                     -3-                Case No. 2:19-cv-04618-RGK-FFM
                       DECLARATION OF JASON Y. KELLY IN SUPPORT OF EX PARTE APPLICATION
                          TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY 30 DAYS
Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 20 of 43 Page ID #:110




   1                                           The Jones Action
   2             15.     Class Counsel in the state court action titled Jones v. City of Los
   3 Angeles, Case No. BC577267 (Cal. Super. Ct., L.A. Cty.) (the “Jones Action”)
   4 recently reported to the Jones Court: “Class Counsel is currently contemplating
   5 whether to file a motion to stay the Bradshaw matter pending resolution of the
   6 outstanding issues in the instant case . . . .” Attached as Exhibit 5 is a true and
   7 correct copy of the Joint Status Conference Statement, filed on August 15, 2019 in
   8 the Jones Action.
   9             Executed this 22nd of August, 2019, at Los Angeles, California.
  10             I declare under penalty of perjury of the laws of the United States that the
  11 foregoing is true and correct.
  12
  13                                                    /s/ Jason Y. Kelly
                                                    Jason Y. Kelly
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       1328185
                                                     -4-                Case No. 2:19-cv-04618-RGK-FFM
                       DECLARATION OF JASON Y. KELLY IN SUPPORT OF EX PARTE APPLICATION
                          TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY 30 DAYS
Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 21 of 43 Page ID #:111




                   EXHIBIT 2
        Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 22 of 43 Page ID #:112


Jason Kelly

From:                                    Jason Kelly
Sent:                                    Thursday, August 22, 2019 2:29 PM
To:                                      Filippo Marchino; Damon Rogers; Thomas Gray
Cc:                                      Maribeth Annaguey
Subject:                                 Bradshaw v. City of Los Angeles, et al., No. 2:19-cv-6661-VAP (C.D. Cal.)


Counsel,

I write to confirm my phone call with Tom Cassaro of your office today at 2:15 p.m. Tom represented that he was the
only person in your office at the moment.

As I stated on the call, the City Defendants will file an Ex Parte Application today, on August 22, 2019. This Ex Parte
Application will seek an order to extend the City Defendants’ deadline to answer or respond to the initial complaint to
September 26, 2019. There is good cause to extend the deadline because, inter alia, Plaintiff’s counsel agreed to extend
the deadline, but has now refused to honor the agreement, the City Defendants need additional time to answer or
respond to the class action complaint, and an extension would not prejudice Plaintiff.

The Ex Parte Application will be electronically served through the Court’s ECF system, and any opposition must be filed
not later than 24 hours after service. If Plaintiff does not intend to oppose the Ex Parte Application, counsel must inform
the court clerk by telephone.

Best,

Jason Kelly
BROWNE GEORGE ROSS LLP
Los Angeles • New York • San Francisco
2121 Avenue of the Stars, Suite 2800
Los Angeles, California 90067
Main 310.274.7100 | Fax 310.275.5697
jkelly@bgrfirm.com
www.bgrfirm.com




                                                                   1

                                                                                                                     Exhibit 2
Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 23 of 43 Page ID #:113




                   EXHIBIT 3
        Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 24 of 43 Page ID #:114


Jason Kelly

From:                             Jason Kelly
Sent:                             Tuesday, August 20, 2019 3:46 PM
To:                               'Filippo Marchino'
Cc:                               Tom Cassaro; Thomas Gray; Monica Ramirez; Damon Rogers; Maribeth Annaguey
Subject:                          RE: Bradshaw v. City of Los Angeles et al.
Attachments:                      Bradshaw - Stip re Resp to Compl (2019.08.20).DOCX


Hello Filippo,

Thank you for your e-mail. We are co-counsel with Ms. Kenealy in connection with the representation of the LA
Defendants in this action. Our firm will accept service of all court filings in this action going forward.

Attached is a draft stipulation reflecting the parties’ agreement to extend the deadline to respond to the complaint by
30 days. Please let me know if we have your authorization to sign and file.

Thank you for your attention.

Best,

Jason Kelly
BROWNE GEORGE ROSS LLP
Main 310.274.7100 | jkelly@bgrfirm.com


From: Filippo Marchino <fm@xlawx.com>
Sent: Tuesday, August 20, 2019 2:26 PM
To: Jason Kelly <jkelly@bgrfirm.com>
Cc: Tom Cassaro <tc@xlawx.com>; Thomas Gray <tg@xlawx.com>; Monica Ramirez <mr@xlawx.com>; Damon Rogers
<Dr@xlawx.com>
Subject: Bradshaw v. City of Los Angeles et al.

Hello Jason,

I trust this finds you well. I wanted to get back to you after your phone call to my office yesterday afternoon.

I am currently traveling overseas for work and cannot talk by phone at the moment. Can you confirm that Ms.
Kenealy is no longer representing the LA Defendants (City, Feuer, Clark and Peters) in Bradshaw v. City of Los
Angeles and that your firm will accept service of all court filings going forward?

with warm regards,
Filippo
--
                                         Filippo Marchino


                                         Attorney




                                                            1

                                                                                                               Exhibit 3
        Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 25 of 43 Page ID #:115
                                                                 The X-Law Group P.C.


                                                                 625 Fair Oaks Ave, Suite 390

                                                                 South Pasadena, CA - 91030 - U.S.A.


                                                                 Tel: +1 213 599 3380

                                                                 Fax: +1 213 599 3370


                                                                 "Cela existe. Pas ici, mais maintenant."




POTENTIAL CLIENT:
If you are a potential client, the information you disclose to us by email will be kept in strict confidence and will be protected to the full extent of the law. Please be advised, however,
that The X-Law Group P.C. and its lawyers do not represent you until you have signed a retainer agreement with the firm. Until that time, you are responsible for any statutes of
limitations or other deadlines for your case or potential case.

CONFIDENTIALITY NOTICE:
This e-mail may contain confidential and privileged material for the sole use of the intended recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited. If you
are not the intended recipient (or authorized to receive for the recipient), please contact the sender by reply e-mail or telephone, and delete all copies of this message.




                                                                                                2

                                                                                                                                                                                Exhibit 3
Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 26 of 43 Page ID #:116




   1 Leela Kapur (State Bar No. 125548)
       leela.kapur@lacity.org
   2 Joseph  A. Brajevich (State Bar No. 156144)
       joseph.brajevich@ladwp.com
   3 Kate Kenealy (State Bar No. 212289)
       kathleen.kenealy@lacity.org
   4 LOS   ANGELES CITY ATTORNEY’S OFFICE
     221 N. Figueroa Street, Suite 1000
   5 Los Angeles, California 90012
   6 BROWNE GEORGE ROSS LLP
     Eric M. George (State Bar No. 166403)
   7   egeorge@bgrfirm.com
     Maribeth Annaguey (State Bar No. 228431)
   8   mannaguey@bgrfirm.com
     Kathryn L. McCann (State Bar No. 245198)
   9  kmccann@bgrfirm.com
     2121 Avenue of the Stars, Suite 2800
  10 Los Angeles, California 90067
     Telephone: (310) 274-7100
  11 Facsimile: (310) 275-5697
  12 Attorneys for Defendants
     CITY OF LOS ANGELES,
  13 MICHAEL FEUER, JAMES CLARK,
     and THOMAS PETERS
  14
                             UNITED STATES DISTRICT COURT
  15
                           CENTRAL DISTRICT OF CALIFORNIA
  16
     DENNIS BRADSHAW, Individually           Case No. 2:19-cv-06661-VAP (PLAx)
  17 and on Behalf of All Others Similarly
     Situated,                               STIPULATION TO EXTEND TIME
  18                                         TO RESPOND TO INITIAL
                  Plaintiff,                 COMPLAINT BY NOT MORE
  19                                         THAN 30 DAYS (L.R. 8-3)
            v.
  20                                         Complaint Served: August 6, 2019
     CITY OF LOS ANGELES, a municipal Current Response Due: August 27, 2019
  21 entity; MICHAEL FEUER, in his           New Response Date: September 26,
     individual and official capacity; JAMES 2019
  22 CLARK, in his individual and official
     capacity; THOMAS PETERS, in his
  23 individual and official capacity; THE
     LANDSKRONER LAW FIRM, LTD.
  24 dba LANDSKRONER GRIECO
     MERRIMAN, LLC, a limited liability
  25 company; JACK LANDSKRONER, an
     individual; LAW OFFICES OF
  26 MICHAEL J LIBMAN APC, a
     California Professional Corporation;
  27 MICHAEL J. LIBMAN, an individual,
  28                Defendants.
       1325482                                                           Case No. 2:19-cv-06661
       STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY NOT MORE THAN 30 DAYS
                                             (L.R. 8-3)                              Exhibit 3
Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 27 of 43 Page ID #:117




   1             Pursuant to Local Rule 8-3, Plaintiff Dennis Bradshaw (“Plaintiff”) and
   2 Defendants City of Los Angeles, Michael Feuer, James Clark, and Thomas Peters
   3 (collectively, the “City Defendants”) (Plaintiff and the City Defendants, collectively,
   4 are the “Parties”), through their respective counsel, hereby stipulate as follows:
   5             WHEREAS Plaintiff served the initial complaint in the above-captioned
   6 action on the City of Los Angeles on August 6, 2019, and served the remaining City
   7 Defendants thereafter;
   8             WHEREAS the City of Los Angeles currently has until August 27, 2019 to
   9 answer or respond to the initial complaint;
  10             WHEREAS the Parties have agreed that the City Defendants shall have an
  11 additional thirty days, from the earliest date any of the City Defendants were served,
  12 to answer or respond to the initial complaint;
  13             NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the
  14 Parties, through their respective counsel, that the City Defendants shall answer or
  15 otherwise respond to the initial complaint by September 26, 2019.
  16 DATED: August __, 2019             THE X-LAW GROUP, P.C.
  17                                        Filippo Marchino
                                            Damon Rogers
  18                                        Thomas E. Gray
  19
                                        By:
  20                                           Filippo Marchino
  21                                    Attorneys for DENNIS BRADSHAW

  22 DATED: August __, 2019             BROWNE GEORGE ROSS LLP
                                           Eric M. George
  23                                       Maribeth Annaguey
  24                                       Kathryn L. McCann

  25                                    By:
  26                                           Eric M. George
                                        Attorneys for CITY OF LOS ANGELES, MICHAEL
  27                                    FEUER, JAMES CLARK, and THOMAS PETERS
  28
       1325482
                                                -1-                      Case No. 2:19-cv-06661
       STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY NOT MORE THAN 30 DAYS
                                             (L.R. 8-3)                              Exhibit 3
Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 28 of 43 Page ID #:118




   1              ATTESTATION PURSUANT TO LOCAL RULE 5-4.3.4(a)(2)(i)
   2             I, Eric M. George, am the ECF User whose identification and password are
   3 being used to file this stipulation. Per Local Rule 5-4.3.4(a)(2)(i), I hereby attests
   4 that all other signatories listed, and on whose behalf the filing is submitted, concur
   5 in the filing’s content and have authorized the filing.
   6 Dated: August __, 2019             By:
   7                                           Eric M. George
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       1325482
                                                -2-              Case No. 2:19-cv-04618-RGK-FFM
       STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY NOT MORE THAN 30 DAYS
                                             (L.R. 8-3)                                Exhibit 3
Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 29 of 43 Page ID #:119




                   EXHIBIT 4
     Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 30 of 43 Page ID #:120


Jason Kelly

From:                             Filippo Marchino <fm@xlawx.com>
Sent:                             Wednesday, August 21, 2019 10:30 AM
To:                               Jason Kelly
Cc:                               Damon Rogers; Maribeth Annaguey; Monica Ramirez; Thomas Gray; Tom Cassaro
Subject:                          Re: Bradshaw v. City of Los Angeles et al.



Counsel -
Thank you for your email.

Note - our email was never replied to. So I’m not sure how defendants would rely on such a representation
without even acknowledging it.

Also, the mention of gamesmanship is not appreciated. If you re-read our email, we offered you a week
extension to make up for this issue, so you would be exactly in the position you were but for the mishap. Your
own email acknowledges the “week” lost. So we tendered it back. So how this is gamesmanship, is beyond me.

Last - this insistence on a 30-day extension without cause validates our initial concerns.

Please let me know by close of business today (5pm pst) if you will accept our offer of a week extension. If we
don’t hear from you it will be deemed withdrawn.

With regards,
Filippo Marchino

On Wed, Aug 21, 2019 at 19:18 Jason Kelly <jkelly@bgrfirm.com> wrote:

 Counsel,

 I am disappointed in your response and if a call would help towards finding a resolution, we are certainly open to
 it. However, to be clear, last week, you agreed to a 30-day extension for Defendants City of Los Angeles, Mr. Feuer,
 Mr. Clark, and Mr. Peters (the “City Defendants”) to respond to the complaint. Such an extension is customary and
 certainly, given the complexities of the complaint, more than reasonable. The City Defendants relied on your
 agreement and drafted a stipulation for your review and signature. But now, just on e week before the City Defendants’
 response is due, you are reneging on your agreement. Such gamesmanship is not well received.

 I ask that you re-consider and provide your authorization to sign and file the stipulation extending the City Defendants’
 deadline by 30 days. If you remain unwilling to honor your word, we will have no choice but to seek ex parte relief
 from the Court. I look forward to hearing from you by 4 p.m. today. I am available by phone as well.

 Thank you for your attention.

 Jason Kelly
 BROWNE GEORGE ROSS LLP
 Main 310.274.7100 | jkelly@bgrfirm.com




                                                             1

                                                                                                                Exhibit 4
     Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 31 of 43 Page ID #:121
From: Filippo Marchino <fm@xlawx.com>
Sent: Tuesday, August 20, 2019 8:34 PM
To: Jason Kelly <jkelly@bgrfirm.com>
Cc: Tom Cassaro <tc@xlawx.com>; Thomas Gray <tg@xlawx.com>; Monica Ramirez <mr@xlawx.com>; Damon Rogers
<Dr@xlawx.com>; Maribeth Annaguey <mannaguey@bgrfirm.com>
Subject: Re: Bradshaw v. City of Los Angeles et al.




Hello Jason,

thank you for your email.



Since sending you our email, we have learned that the Class counsel in Jones is likely going to seek to stay our
action. Accordingly, unfortunately, given the circumstances we can no longer agree to grant the LA defendants
an extension. If you need a one week extension, because of this blunder, I'm happy to consider that.



All that being said, we should perhaps have a call in short order.



With regards,

Filippo




--


                                       Filippo Marchino

                                       Attorney




                                       The X-Law Group P.C.

                                       625 Fair Oaks Ave, Suite 390


                                       South Pasadena, CA - 91030 - U.S.A.

                                       Tel: +1 213 599 3380


                                       Fax: +1 213 599 3370

                                       "Cela existe. Pas ici, mais maintenant."




                                                                 2

                                                                                                      Exhibit 4
      Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 32 of 43 Page ID #:122



POTENTIAL CLIENT:
If you are a potential client, the information you disclose to us by email will be kept in strict confidence and will be protected to the full extent of the law. Please be advised, however,
that The X-Law Group P.C. and its lawyers do not represent you until you have signed a retainer agreement with the firm. Until that time, you are responsible for any statutes of
limitations or other deadlines for your case or potential case.

CONFIDENTIALITY NOTICE:
This e-mail may contain confidential and privileged material for the sole use of the intended recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited. If
you are not the intended recipient (or authorized to receive for the recipient), please contact the sender by reply e-mail or telephone, and delete all copies of this message.




On Tue, Aug 20, 2019 at 3:47 PM Jason Kelly <jkelly@bgrfirm.com> wrote:

 Hello Filippo,



 Thank you for your e-mail. We are co-counsel with Ms. Kenealy in connection with the representation of the LA
 Defendants in this action. Our firm will accept service of all court filings in this action going forward.



 Attached is a draft stipulation reflecting the parties’ agreement to extend the deadline to respond to the complaint by
 30 days. Please let me know if we have your authorization to sign and file.



 Thank you for your attention.



 Best,



 Jason Kelly
 BROWNE GEORGE ROSS LLP
 Main 310.274.7100 | jkelly@bgrfirm.com




 From: Filippo Marchino <fm@xlawx.com>
 Sent: Tuesday, August 20, 2019 2:26 PM
 To: Jason Kelly <jkelly@bgrfirm.com>
 Cc: Tom Cassaro <tc@xlawx.com>; Thomas Gray <tg@xlawx.com>; Monica Ramirez <mr@xlawx.com>; Damon Rogers
 <Dr@xlawx.com>
 Subject: Bradshaw v. City of Los Angeles et al.

                                                                                              3

                                                                                                                                                                               Exhibit 4
      Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 33 of 43 Page ID #:123



Hello Jason,

I trust this finds you well. I wanted to get back to you after your phone call to my office yesterday afternoon.

I am currently traveling overseas for work and cannot talk by phone at the moment. Can you confirm that
Ms. Kenealy is no longer representing the LA Defendants (City, Feuer, Clark and Peters) in Bradshaw v. City
of Los Angeles and that your firm will accept service of all court filings going forward?

with warm regards,
Filippo



 --


                                                                 Filippo Marchino

                                                                 Attorney




                                                                 The X-Law Group P.C.

                                                                 625 Fair Oaks Ave, Suite 390


                                                                 South Pasadena, CA - 91030 - U.S.A.

                                                                 Tel: +1 213 599 3380


                                                                 Fax: +1 213 599 3370

                                                                 "Cela existe. Pas ici, mais maintenant."




POTENTIAL CLIENT:
If you are a potential client, the information you disclose to us by email will be kept in strict confidence and will be protected to the full extent of the law. Please be advised, however,
that The X-Law Group P.C. and its lawyers do not represent you until you have signed a retainer agreement with the firm. Until that time, you are responsible for any statutes of
limitations or other deadlines for your case or potential case.

CONFIDENTIALITY NOTICE:
This e-mail may contain confidential and privileged material for the sole use of the intended recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited. If
you are not the intended recipient (or authorized to receive for the recipient), please contact the sender by reply e-mail or telephone, and delete all copies of this message.




____________________________________________________________________

This e-mail message may contain legally privileged and/or confidential information. If you are not the
intended recipient(s), or the employee or agent responsible for delivery of this message to the intended
recipient(s), you are hereby notified that any dissemination, distribution or copying of this e-mail message is
strictly prohibited. If you have received this message in error, please immediately notify the sender and delete

                                                                                            4

                                                                                                                                                                             Exhibit 4
        Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 34 of 43 Page ID #:124
      this e-mail message from your computer.
      ______________________________________________________________________


 ____________________________________________________________________

 This e-mail message may contain legally privileged and/or confidential information. If you are not the intended
 recipient(s), or the employee or agent responsible for delivery of this message to the intended recipient(s), you
 are hereby notified that any dissemination, distribution or copying of this e-mail message is strictly prohibited.
 If you have received this message in error, please immediately notify the sender and delete this e- mail message
 from your computer.
 ______________________________________________________________________
--
PLEASE NOTE OUR NEW ADDRESS!!

 --
                                                                 Filippo Marchino

                                                                 Attorney




                                                                 The X-Law Group P.C.


                                                                 625 Fair Oaks Ave, Suite 390


                                                                 South Pasadena, CA - 91030 - U.S.A.

                                                                 Tel: +1 213 599 3380


                                                                 Fax: +1 213 599 3370

                                                                 "Cela existe. Pas ici, mais maintenant."




POTENTIAL CLIENT:
If you are a potential client, the information you disclose to us by email will be kept in strict confidence and will be protected to the full extent of the law. Please be advised, however,
that The X-Law Group P.C. and its lawyers do not represent you until you have signed a retainer agreement with the firm. Until that time, you are responsible for any statutes of
limitations or other deadlines for your case or potential case.

CONFIDENTIALITY NOTICE:
This e-mail may contain confidential and privileged material for the sole use of the intended recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited. If you
are not the intended recipient (or authorized to receive for the recipient), please contact the sender by reply e-mail or telephone, and delete all copies of this message.




                                                                                                5

                                                                                                                                                                                Exhibit 4
Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 35 of 43 Page ID #:125




                   EXHIBIT 5
Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 36 of 43 Page ID #:126
                                                                                          64101796
                                                                                         Aug 15 2019
                                                                                          03:16PM


  1    BRIAN S. KABATECK (SBN 152054)
       bsk@kbklawyers.com                                    [Exempt from Filing Fee
  2    ANASTASIA K. MAZZELLA (SBN 245201)                    Government Code § 6103]
       am@kbklawyers.com
  3    KABATECK LLP
       633 West Fifth Street, Suite 3200
  4    Los Angeles, CA 90071
       Telephone:    (213) 217-5000
  5    Facsimile:    (213) 217-5010

  6    Attorneys for ANTWON JONES, on behalf of
       the Class
  7
       MICHAEL N. FEUER (SBN 111529)
  8    JOSEPH A. BRAJEVICH (SBN 156144)
       Los Angeles City Attorney’s Office
  9    111 N. Hope Street, Room 340
       Los Angeles, CA 90012
 10
       ERIC GEORGE (SBN 166403)
 11    MARIBETH ANNAGUEY (SBN 228431)
       BROWN GEORGE ROSS LLP
 12    2121 Avenue of the Stars, Suite 2800
       Los Angeles, California 90067
 13    Telephone:     (310) 274-7100
       Facsimile:    (310) 275-5697
 14
       Attorneys for Defendant
 15    CITY OF LOS ANGELES

 16
                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
 17
                                     COUNTY OF LOS ANGELES
 18
       ANTWON JONES, individually and on          Lead Case No.: BC577267
 19
       behalf of the class,
 20
                       Plaintiffs,                JOINT STATUS CONFERENCE
 21                                               STATEMENT
                  v.
 22
       CITY OF LOS ANGELES, et al.,
 23
                                                  Date:       August 21, 2019
 24                    Defendants.                Time:       11:00 a.m.
                                                  Dept.:      SS6
 25                                               Judge:      Honorable Elihu M. Berle

 26

 27

 28
         JOINT STATUS CONFERENCE STATEMENT
         Case No. BC577267
      1321295.1                                                                     Exhibit 5
Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 37 of 43 Page ID #:127


  1
                  The parties have met and conferred and report the following positions on various issues for
  2
      the Status Conference on August 21, 2019.
  3        I.        CLASS COUNSEL’S STATEMENT REGARDING ITS ROLE
  4               Class Counsel does not view its role as one that involves investigating or making any
  5   determination on the propriety of the Jones Settlement – i.e., whether the Settlement was the product
  6   of collusion, fraud, or ethical violations. That role belongs solely to the Special Master. Rather, as
  7   stated in Class Counsel’s 90 Day Report filed on July 25, 2019, Class Counsel is solely focused on
  8   evaluating whether the Settlement is fair and reasonable, in whole or in part, despite the controversy
  9   surrounding its formation and to ensure that ratepayers receive the refunds to which they are entitled.
 10               Furthermore, contrary to the belief of some ratepayers and attorneys (and certain media outlets),
 11   Class Counsel does not seek to immediately “blow up” or “set aside” or “unwind” or “reject” the entire
 12   Settlement, nor does Class Counsel believe that unwinding the entire Settlement is necessarily the best
 13   result for the Class. In fact, unwinding the entire Settlement is akin to throwing the baby out with the
 14   bathwater. Such a move would only open the floodgates for other plaintiffs’ attorneys to file new class
 15   actions on behalf of the same ratepayers for the same claims – resulting in more chaos for ratepayers.
 16   Class Counsel believes the best result for the Class may ultimately consist of a number of different
 17   solutions including, but not limited to, additional refunds under existing provisions of the Settlement that
 18   class members may be entitled to, and/or, unwinding other provisions, such as the omnibus subclass, that
 19   Class Counsel determines, after a thorough investigation, are not appropriate or fair.
 20               In short, calls to unwind the entire Settlement are simply premature. Class Counsel will continue
 21   to evaluate the reasonableness of the existing Settlement in an effort to find resolutions that benefit the
 22   Class, not the City or other lawyers chomping at the bit to file additional lawsuits. Class Counsel will
 23   file a 180 Day Report on October 25, 2019 which will update the Court on their efforts in achieving these
 24   goals.
 25        II.       RULE 17 REFUND AND CREDIT UPDATE
 26
                  On July 15, 2019, the City began applying Rule 17 credits. As of August 9, 2019, the City
 27
      has applied approximately $22 million in credits (composed of automation and manual review). So
 28
      far, there have been no issues with the City’s roll out of Rule 17 credits to rate payers. Except with

       JOINT STATUS CONFERENCE STATEMENT
       Case No. BC577267                                                                                       1
                                                                                                        Exhibit 5
      1321295.1
Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 38 of 43 Page ID #:128


  1
      respect to those subject to further discussion by the Parties, the City is still on track to finish
  2
      applying Rule 17 credits, a total of approximately $38.5 million, by mid-September 2019.
  3        III.      MEDIATION
  4
                  Class Counsel is continuing to meet and confer with the City and its counsel concerning,
  5
      among other issues, what constitutes an applicable credit under Rule 17 pursuant to the revised
  6
      class action settlement (including but not limited to billing issues characterized as “back-billing,”
  7
      “zero bills,” “zero consumption,” “estimated bills,” and “cancel rebill”), whether interest or
  8
      penalties should apply, and to resolve all such issues. The parties have agreed to, and have
  9
      scheduled, an initial mediation with the Hon. Carl West (Ret.) for August 26, 2019. Class
 10
      representative, Antwon Jones, will attend the August 26, 2019 mediation. Likewise, Class Counsel
 11
      in the related actions known as Morski v. City of Los Angeles, No BC 568722 (the “Morski
 12
      Action”) and Macias v. City of Los Angeles erroneously sued as Los Angeles Department of Water
 13
      and Power, et al., Case No. BC594049 (the “Macias Action”) have also agreed to attend this
 14
      mediation to the extent claims in the Morski and/or Macias actions overlap with or relate to Rule
 15
      17 and other back billing issues referenced herein. The City and Class Counsel in the Jones action
 16
      are also in the process of scheduling a second mediation to address additional issues not
 17
      encompassed by the first mediation.
 18        IV.       OTHER LAWSUITS AND POTENTIAL CLAIMS
 19                  a. The Bradshaw Class Action
 20
           On July 31, 2019 in the United States District Court of California, Central District, entitled
 21
      Dennis Bradshaw v. City of Los Angeles, et al. (2:19-cv-06661) (“Bradshaw”). The putative class
 22
      members are defined as “all persons who were members of the Settlement Class in Jones v. City of
 23
      Los Angeles.” The legal theories alleged include: violation of 42 U.S.C.§ 1983, unjust enrichment,
 24   breach of fiduciary duty, professional malpractice, affirmative misrepresentation, negligent
 25   misrepresentation, fraudulent concealment, violation of the Consumer Legal Remedies Act,
 26   violation of the Unfair Competition Law, declaratory judgment, and violation of the Racketeer
 27   Influenced and Corrupt Organizations Act.
 28

       JOINT STATUS CONFERENCE STATEMENT
       Case No. BC577267                                                                                     2
                                                                                                      Exhibit 5
      1321295.1
Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 39 of 43 Page ID #:129


  1
           Class Counsel is currently contemplating whether to file a motion to stay the Bradshaw matter
  2
      pending resolution of the outstanding issues in the instant case, including whether the Jones
  3
      Settlement, in whole or in part, is fair and reasonable notwithstanding the allegations of collusion,
  4
      fraud, etc. Class Counsel is committed to ensuring that the Bradshaw action does not interfere with
  5
      its efforts in reviewing the Jones Settlement and obtaining additional refunds for the ratepayers
  6
      under the existing Settlement. Moreover, the Bradshaw action arguably violates the general release
  7
      set forth in the Jones Settlement, which for now remains valid and enforceable.
  8                     b. Antwon Jones’ Government Tort Claim
  9               On July 23, 2019, Antwon Jones filed a Government Claim with the City of Los Angeles
 10   (the “City”). According to the Notice filed on July 31, 2019, Mr. Jones filed the Government
 11   Claim to preserve any claims he and/or a putative class may have against the City and certain of its
 12   departments, officials and employees relating to his representation by Paul O. Paradis, Gina M.
 13   Tufaro, Paradis Law Group PLLC, Paul R. Kiesel, Kiesel Law LLP and others in his billing dispute
 14   with the City and the Los Angeles Department of Water and Power. The Government Claim was
 15   filed on Mr. Jones’ behalf by his individual counsel, Isaacs Friedberg LLP. The parties are
 16   currently evaluating whether Mr. Jones’ Government Claim affects his adequacy as class
 17   representative in the Jones matter.
 18               It is also important to note that Class Counsel does not represent Mr. Jones in the
 19   Government Claim or any other claim(s) Mr. Jones has or may have in his individual capacity.
 20   While Mr. Jones has a right to bring whatever claims he and his counsel deem necessary, Mr.
 21   Jones has filed this Government Claim without Class Counsel’s approval or involvement. Class
 22   Counsel has no intention of representing Mr. Jones, or any other class member, in any matter
 23   outside the above-entitled action and makes no comment on the viability of Mr. Jones’
 24   Government Claim.
 25               IV.      EXPERT CONSULTANTS RETAINED BY CLASS COUNSEL
 26               Per Class Counsel’s 90-Day Report filed with the Court on July 25, 2019, Class Counsel
 27   intends to utilize the services of consultants with expertise in energy billing and project management to
 28   review and analyze an appropriate amount of the LADWP’s available data pre and post September 3,

       JOINT STATUS CONFERENCE STATEMENT
       Case No. BC577267                                                                                       3
                                                                                                        Exhibit 5
      1321295.1
Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 40 of 43 Page ID #:130


  1   2013. Class counsel also intends to rely on the expertise of a statistician to advise as to an appropriate
  2   sampling of such data. Class Counsel is currently interviewing and running conflict checks on several
  3   expert candidates. Class Counsel will also meet and confer with the City before the next status
  4   conference on a billing and payment mechanism by which the LADWP will agree to pay for Class
  5   Counsel utilization of such services. If the City and Class Counsel cannot come to an agreement on this
  6   issue, Class Counsel will make a motion.
  7               V.     LADWP CUSTOMER COMPLAINTS
  8               As of August 9, 2019, Class Counsel has received over 40 phone calls, emails, and/or faxes
  9   from LADWP customers who complain of various billing issues. Class Counsel has expended a
 10   substantial number of hours communicating with these customers and tracking their data. The types
 11   of complaints received include: (1) recent customer complaints that suggest the City has not resolved
 12   billing issues that were supposed to be remediated under the Settlement Agreement; (2) class
 13   members dissatisfied with any settlement monies or lack thereof arising out of the Jones Settlement;
 14   (3) class members who claim they did not receive class notification and missed the opportunity to
 15   make a claim; (4) and, potentially new issues indicative of billing problems that fall outside the scope
 16   of the instant class action.
 17               Class Counsel provided LADWP with a list of customer complaints received from May 2019
 18   – July 2019. On August 14, 2019, LADWP provided Class Counsel with a status update on its
 19   investigation into the complaints which Class Counsel is currently reviewing. The parties will meet
 20   and confer before the next status conference regarding these issues. Meanwhile, both parties will
 21   continue to evaluate the legitimacy of the complaints and whether they warrant further investigation.
 22               VI.    LANDSKRONER/LGM DOCUMENT PRODUCTION
 23               As the Court is aware, Class Counsel filed a contempt motion against Jack Landskroner and
 24   his law firm, Landskroner, Grieco, Merriman LLC (“LGM”), for failing to comply with the Court’s
 25   Orders to provide a full accounting, including certain categories of documents, in connection with
 26   Jones v. City of Los Angeles and related matters. While LGM provided its original file and numerous
 27   financial records, it did not provide a full accounting as ordered by the Court and Landskroner did
 28   not provide any documents on Fifth Amendment grounds. The matter was fully briefed and set for

       JOINT STATUS CONFERENCE STATEMENT
       Case No. BC577267                                                                                      4
                                                                                                       Exhibit 5
      1321295.1
Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 41 of 43 Page ID #:131


  1   hearing on July 25, 2019. However, a few days before the hearing, Mr. Landskroner’s personal
  2   attorney, Ian Friedman, contacted Class Counsel and indicated Mr. Landskroner was willing to waive
  3   the Fifth Amendment privilege as to documents only and LGM was willing to produce a full
  4   accounting pursuant to the Court’s Orders. Accordingly, Class Counsel, Landskroner and LGM
  5   entered into a stipulation to continue the hearing to allow the parties time to resolve these issues. The
  6   Court continued the hearing to August 21, 2019. Mr. Friedman was supposed to meet with Class
  7   Counsel on August 12, 2019, documents in hand. However, on August 9, 2019, Mr. Friedman
  8   cancelled the meeting. Class Counsel and Mr. Friedman are attempting to reschedule.
  9               Meanwhile, Paul Paradis and his law firm have served Class Counsel with letters objecting
 10   to the Landskroner/LGM production on grounds of attorney work product. The privilege log
 11   provided for the Landskroner/LGM production is nearly identical to the one Paradis has provided in
 12   response to the Jones documents. At the last status conference, the Court ordered Paradis to provide
 13   a more detailed privilege log so that it could make a determination on the work product issue. Paradis
 14   provided the revised privilege log on August 2, 2019. On August 9, 2019, Class Counsel filed an
 15   opposition to the revised privilege log and the matter is set for hearing on August 21, 2019.
 16               Given that the privilege logs for the Landskroner/LGM production and the Jones’ documents
 17   are nearly identical, Class Counsel will ask the Court to address both privilege logs at the August 21,
 18   2019 hearing. Resolution of this issue is of the utmost importance as Paradis’ continued work product
 19   objections have caused undue delay in providing these documents to the parties, the public, and the
 20   Special Master.
 21

 22                        [ATTORNEY SIGNATURES FOLLOW ON NEXT PAGE]
 23

 24

 25

 26

 27

 28

       JOINT STATUS CONFERENCE STATEMENT
       Case No. BC577267                                                                                   5
                                                                                                    Exhibit 5
      1321295.1
Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 42 of 43 Page ID #:132


  1   Dated: August 15, 2019
                                           KABATECK LLP
  2

  3

  4
                                           BRIAN S. KABATECK
  5                                        ANASTASIA K. MAZZELLA
                                           Attorneys for Antwon Jones, on behalf of the Class
  6

  7

  8                                        BROWNE GEORGE ROSS
  9

 10
                                           pp.
 11                                        ERIC M. GEORGE
                                           MARIBETH ANNAGUEY
 12                                        Attorneys for the City of Los Angeles
 13

 14

 15

 16

 17

 18

 19

 20
 21

 22

 23

 24

 25

 26

 27

 28

       JOINT STATUS CONFERENCE STATEMENT
       Case No. BC577267                                                                      6
                                                                                       Exhibit 5
      1321295.1
Case 2:19-cv-06661-VAP-JC Document 15 Filed 08/22/19 Page 43 of 43 Page ID #:133


  1                                              PROOF OF SERVICE
                              STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
  2

  3           I am employed in the County of Los Angeles. I am over the age of eighteen years and not a
      party to the within entitled action; my business address is 633 West Fifth Street, Suite 3200, Los
  4   Angeles, CA 90071.
  5          On August 15, 2019, I served a copy of the following document(s) described as
      JOINT STATUS CONFERENCE STATEMENT on the interested party(ies) in this action as
  6
      follows:
  7
      []          BY MAIL: By placing a true copy thereof enclosed in a sealed envelope(s) addressed as
  8               above, and placing each for collection and mailing on that date following ordinary business
                  practices. I am "readily familiar" with this business practice for collecting and processing
  9               correspondence for mailing. On the same day that correspondence IS placed for collection
 10               and mailing, it is deposited in the ordinary course of business with the U.S. Postal Service
                  in Los Angeles, California, in a sealed envelope with postage fully prepaid.
 11
      []          BY OVERNIGHT DELIVERY: I enclosed the document(s) in an envelope or package
 12               provided by an overnight delivery carrier and addressed as above. I placed the envelope or
                  package for collection and overnight delivery at an office or a regularly utilized drop box of
 13               the overnight delivery carrier.
 14
      [X]         VIA FILE AND SERVE: I caused such documents described herein to be uploaded
 15               electronically onto the website www.fileandservexpress.com per a mutual agreement
                  between the parties. I uploaded the above entitled document(s) with the understanding that
 16               all parties will have access and be able to download said documents
 17   [X]         STATE:          I declare under penalty of perjury under the laws of the State of California
 18               that the foregoing is true and correct.

 19

 20   Executed on August 15, 2019, Los Angeles, California.

 21

 22

 23                                                             Irma Deleon
 24

 25

 26

 27

 28

       JOINT STATUS CONFERENCE STATEMENT
       Case No. BC577267                                                                                     7
                                                                                                      Exhibit 5
      1321295.1
